Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors hopTo Inc Campbell, California We hereby consent to the incorporation by reference in this Registration Statement on Form S-1 of our report dated March 31, 2015, relating to the consolidated financial statements which appears in hopTo Inc.’s Annual Report on Form 10-K for the year ended December 31, 2014. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/Macias Gini & O’Connell LLP Macias Gini & O’Connell LLP Walnut Creek, California September 10, 2015
